Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ERIN L. BERGER                                   GREGORY F. ZOELLER
Evansville, Indiana                              Attorney General of Indiana

                                                 LARRY D. ALLEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                                                                           Apr 17 2014, 9:59 am

                               IN THE
                     COURT OF APPEALS OF INDIANA

K.P.,                                            )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )      No. 87A04-1307-JV-384
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                      APPEAL FROM THE WARRICK CIRCUIT COURT
                           The Honorable David O. Kelley, Judge
                               Cause No. 87C01-1202-JD-51




                                       April 17, 2014



                MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge
                                 Case Summary and Issue

       The juvenile court adjudicated K.P. a delinquent for committing two acts that

would be child molesting if committed by an adult. K.P. appeals his adjudication, raising

the sole issue of whether the State presented sufficient evidence to support the juvenile

court’s finding.   Concluding there is sufficient evidence to support the delinquency

adjudication, we affirm.

                               Facts and Procedural History

       K.P.’s and S.P.’s fathers are brothers. The brothers each have a child with the

same woman, so in addition to being cousins, K.P. and S.P. share a half-brother.

Although acknowledging there was “quite a family history” between the two families,

Fact-Finding Transcript at 56, S.P.’s mother loved K.P. and considered him a part of her

family. It was customary for K.P. to spend several nights a week at S.P.’s house. On one

such night in the summer of 2010, when K.P. was fourteen years old and S.P. was ten,

K.P. and a friend who was with him that night invited S.P. to join them in a game of truth

or dare. As part of the game, K.P. and S.P. shared a kiss. On subsequent visits thereafter,

K.P. entered S.P.’s bedroom after her parents had gone to bed. Initially, K.P. touched

and fondled S.P. “everywhere” with his hands and later, with his penis. Id. at 16.

Eventually, the touching progressed to intercourse. The encounters happened “well over

fifty times,” id. at 23, until S.P. told her mother in early 2012. S.P.’s mother reported the

abuse to the police, and S.P. was interviewed at a local advocacy center for victims of sex

crimes. Prior to S.P.’s disclosure, her mother had noticed her behavior was becoming

increasingly aggressive. After the abuse was reported, S.P. began having anxiety attacks

and had to change schools.
                                             2
      The State filed a delinquency petition against K.P. alleging that he was a

delinquent child for having committed the following acts: child molesting as a Class B

felony pursuant to Indiana Code section 35-42-4-3(a) for performing or submitting to

sexual intercourse with a child under fourteen years of age; and child molesting as a

Class C felony pursuant to Indiana Code 35-42-4-3(b) for performing or submitting to

any fondling or touching with a child under fourteen with the intent to arouse or satisfy

sexual desires. The juvenile court held a fact-finding hearing at which S.P. and her

mother both testified and a video recording of S.P.’s interview at the advocacy center was

introduced into evidence and played for the court. K.P. offered the testimony of a mutual

friend of his and S.P.’s to the effect that S.P. had told her the accusations were false

because S.P.’s mother wanted K.P. out of her house. The juvenile court issued an order

finding K.P. to be delinquent for having committed the acts alleged. K.P. now appeals.

                                 Discussion and Decision

                                  I. Standard of Review

      Just as in a case finding that an adult has committed a crime, a finding that a

juvenile has committed a delinquent act must be based upon proof beyond a reasonable

doubt. Ind. Code § 31-37-14-1. When a juvenile challenges the sufficiency of that proof,

we neither reweigh the evidence nor assess the credibility of the witnesses. D.H. v. State,

932 N.E.2d 236, 237-38 (Ind. Ct. App. 2010). We look to the evidence and reasonable

inferences supporting the judgment, and if there is evidence of probative value from

which a reasonable fact finder could find the juvenile delinquent beyond a reasonable

doubt, we will affirm. Id.


                                            3
       Where, as here, the juvenile alleges that the evidence is not only insufficient, but

also “so incredibly dubious and inherently improbable that no reasonable person could

believe it,” Brief of Appellant at 6, however, we may apply the “incredible dubiosity”

rule to impinge upon the fact finder’s assessment of witness credibility, Turner v. State,

953 N.E.2d 1039, 1059 (Ind. 2011).        “Application of this rule is very narrow and

permitted only where a sole witness presents inherently contradictory testimony that is

equivocal or coerced and there is a lack of circumstantial evidence of guilt.”          Id.

(quotation omitted).

                               II. Sufficiency of Evidence

       K.P. argues the evidence is insufficient to support his adjudication because the

only evidence regarding any elements of the crime comes from the testimony of the

victim and her testimony was inconsistent “regarding such topics as who locked the

bedroom door, whether she was standing or lying down during the alleged acts, [and]

whether [K.P.] used a condom . . . .” Brief of Appellant at 6. He also argues there is

evidence of a strained relationship between K.P.’s and S.P.’s families supporting a

finding that S.P.’s testimony was the result of coercion by her mother.

       We acknowledge some inconsistencies and equivocations in S.P.’s testimony.

However, S.P. was not testifying to just one act, but to “well over fifty” acts of

molestation. Although K.P. may have locked her bedroom door most of those times,

there is nothing “inherently improbable” about S.P. being unsure if he did so every time.

Likewise, S.P.’s testimony that there were times when the acts were committed while

they were standing up and times when they were laying down or her testimony that K.P.

sometimes but not always wore a condom is not inherently improbable or inconsistent
                                            4
given the number of acts alleged. As for the relationship between the families leading to

coerced testimony, K.P.’s characterization of the families’ relationship as “rocky” and

“strained” causing S.P.’s mother to want him out of her home may be supported by his

friend’s testimony in his defense, but it is refuted by S.P.’s mother’s testimony. Brief of

Appellant at 5-6. The conflict between K.P.’s friend’s testimony and S.P.’s mother’s

testimony is a matter of credibility as between those witnesses for the fact finder to sort

out rather than a showing that S.P.’s testimony was coerced. K.P. has not shown S.P.’s

testimony to be so improbable that no reasonable person could believe it, and he is

therefore not entitled to the application of the incredible dubiosity rule.

       Based upon our review of the evidence and testimony most favorable to the

adjudication, we conclude that sufficient evidence exists from which the juvenile court

could find K.P. had committed the acts alleged beyond a reasonable doubt. S.P. testified

that she was nearly thirteen at the time of the fact-finding hearing, that beginning when

she was ten, K.P. touched her breasts and vaginal area with his hands, and that he

eventually began inserting his penis into her vagina and anus. This is sufficient evidence

to prove the acts of child molesting alleged.

                                         Conclusion

       The State presented sufficient evidence to support the juvenile court’s adjudication

of K.P. as a delinquent for committing acts which would be child molesting if committed

by an adult. The adjudication is affirmed.

       Affirmed.

BARNES, J. and BROWN, J., concur.


                                                5